NOT FOR PUBLICATION

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE
_________________________________________
David Martin HABER,                       :
                                          :
                  Plaintiff,              :  Civ. No. 18-11888 (RBK/KMW)
                                          :
      v.                                  :  ORDER
                                          :
NEW JERSEY TRANSIT, et. al,               :
                                          :
                  Defendants.             :
_________________________________________ :

KUGLER, United States District Judge:

         THIS MATTER having come before the Court upon Plaintiff David Martin Haber’s

motion to remove Defendant NJ Transit from this Action and Motion for Default Judgment

Against Other Defendants (Doc. No. 14); and

         THE COURT OBSERVING that on August 3, 2018, Chief Judge Jose L. Linares

ordered all discovery and proceedings stayed in this case (Doc. No. 5); and

         IT APPEARING TO THE COURT that Plaintiff filed his motion after and despite this

stay; and

         IT FURTHER APPEARING TO THE COURT that it has already denied a previous

motion for default judgment because this case is stayed (Doc. No. 13); and

         IT IS HEREBY ORDERED that Plaintiff’s motion is DENIED.



Dated:      1/16/19                                         /s/ Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge
